DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US10966135B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-22 of the instant application merely broaden the scope of claims 1-8 of US10966135B2 by omitting limitations, such as the usage of a relocation table in the independent claims, or by using substantially equivalent language, such as the usage of NIC instead of transceiver circuitry.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 2, the claims of US10966135B2 disclose:
“A computing node comprising: a network interface card (NIC); and” ([claim 1]: “transceiver circuitry”)
“processing circuitry coupled to the NIC, the processing circuitry configured to:” ([claim 1]: “processing circuitry coupled to the memory and configured to:”)
“detect an upcoming handover of a user equipment (UE) from a first base station to a second base station based on a handover indicator, the handover indicator received from the first base station via the NIC;” ([claim 1]: “decode an indication of an upcoming handover of a user equipment (UE) from a first end point (EP) to a second EP, the indication originating at the first EP”)
“decode a data packet received via the NIC, the data packet configured for transmission to the first base station;” ([claim 1]: “receive a data packet for the UE, wherein the data packet is configured for transmission to the first EP”)
“modify the data packet based on the handover indicator, for rerouting to the second base station; and” ([claim 1]: “modify the received data packet, based on the relocation table, for rerouting to the second EP”)
“encode the modified data packet for transmission to the second base station via the NIC.” ([claim 1]: “configure the transceiver circuitry to transmit the modified data packet to the second EP.”)
Regarding claim 3, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “wherein the handover indicator comprises an identifier of the first base station and an identifier of the second base station.” ([claim 1]: “the indication originating at the first EP and including a UE identifier, an identifier of the first EP that is handing off the UE to the second EP, and an identifier of the second EP that is receiving the upcoming handover;”)
Regarding claim 4, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “modify the data packet to include the identifier of the second base station; and encode the modified data packet for transmission to the second base station using the identifier of the second base station.” ([claim 1]: “modify the received data packet, based on the relocation table, for rerouting to the second EP; and configure the transceiver circuitry to transmit the modified data packet to the second EP.”)
Regarding claim 5, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “update a data record stored in the memory, based on the handover indication, the data record including an identifier of the UE, an identifier of the first base station, and an identifier of the second base station; and modify the data packet, based on the data record, for rerouting to the second base station.” ([claim 1]: “update a relocation table stored in the memory, based on the indication of the upcoming handover, wherein the relocation table is configured to include the UE identifier, the identifier of the first EP that is handing off the UE, and the identifier of the second EP that is receiving the upcoming handover; configure transceiver circuitry to receive a data packet for the UE, wherein the data packet is configured for transmission to the first EP and includes the UE identifier; modify the received data packet, based on the relocation table, for rerouting to the second EP;”)
Regarding claim 6, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “decode handover prediction information including an indication of a predicted future geographic location of the UE; and update the data record based on the handover prediction information.” ([claim 2]: “decode handover prediction information including an indication of a predicted future geographic location of the UE; and update the relocation table based on the handover prediction information.”)
Regarding claim 7, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “wherein the handover prediction information originates from a network entity or the UE, wherein the network entity is one of a link quality prediction (LQP) server or a radio access network (RAN) node.” ([claim 3]: “wherein the processing circuitry is arranged to configure the transceiver circuitry to receive the handover prediction information from a network entity or the UE, wherein the network entity is one of a link quality prediction (LQP) server or a radio access network (RAN) node.”)
Regarding claim 8, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “wherein the handover prediction information further includes one or more indications of a bandwidth parameter, a latency parameter, a transmission power parameter, or a bit-error-rate parameter, associated with the UE.” ([claim 4]: “wherein the handover prediction information further includes one or more indications of a bandwidth parameter, a latency parameter, a transmission power parameter, or a bit-error-rate parameter, associated with the UE.”)
Regarding claim 9, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “wherein the processing circuitry is configured to: discard at least one of the identifier of the UE identifier, the identifier of the first base station, and the identifier of the second base station from the data record after a threshold period.” ([claim 5]: “wherein the processing circuitry is configured to discard at least one of the UE identifier, the identifier of the first EP, or the identifier of the second EP from the relocation table after a threshold period.”)
Regarding claim 10, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “wherein the threshold period is an expiration time, wherein the handover prediction information includes an indication of the expiration time, and wherein the processing circuitry is configured to: overwrite at least one of the UE identifier, the identifier of the first base station, or the identifier of the second base station after the expiration time elapses.” ([claim 6]: “wherein the threshold period is an expiration time, wherein the handover prediction information includes an indication of the expiration time, and wherein the processing circuitry is configured to overwrite at least one of the UE identifier, the identifier of the first EP, or the identifier of the second EP after the expiration time elapses.”)
Regarding claim 11, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “update the data record, based on the handover indicator, to override a routing policy previously configured by a network controller, wherein the network controller is a function within a control plane of a software-defined networking (SDN) system.” ([claim 7]: “wherein the processing circuitry is configured to update the relocation table, based on the indication, to override a routing policy previously configured by a network controller.” ; [claim 8]: “wherein the network router is a function within a data plane of a software-defined networking (SDN) system; and wherein the relocation table is an SDN relocation table stored in memory of the SDN system.”)
Regarding claim 12, the claims of US10966135B2 disclose all the features of the parent claim.
The claims of US10966135B2 further disclose “wherein the data record further comprises a link quality prediction for a communication link associated with the UE.” ([claim 3]: “wherein the processing circuitry is arranged to configure the transceiver circuitry to receive the handover prediction information from a network entity or the UE, wherein the network entity is one of a link quality prediction (LQP) server or a radio access network (RAN) node.”)
Claims 13-22 contain substantially similar subject matter to claims 2-10 and are rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 11, 13-14, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 20180270721 A1) in view of Thomas (US 20190289505 A1).
Regarding claim 2, Cui discloses:
“A computing node comprising: a network interface card (NIC); and processing circuitry coupled to the NIC, the processing circuitry configured to:” ([para 0132]: “FIG. 9 is a block diagram of network device 700 that may be connected to or include a component of network 100, such as UE 178, controller 190, cell 182, or the like.” ; [para 0133]: “Network device 700 may include a processor 702 and a memory 704 coupled to processor 702.” ; [para 0134]: “In addition to processor 702 and memory 704, network device 700 may include an input/output system 706... For example input/output system 706 may include a wireless communications (e.g., 3G/4G/GPS) card.”)
“detect an … handover of a user equipment (UE) from a first base station to a second base station based on a handover indicator, the handover indicator received from the first base station via the NIC;” ([para 0103]: “In step 635, the processor provides an update on a route to a network node (e.g., to a router, a switch or a gateway), wherein the route indicates how to reach the interface IP address of the UE. For example, UE 176 may be reached via interface IP address 1.1.0.1, UE 178 may be reached via interface IP addresses 1.1.0.2 and 3.0.0.2, and UE 180 may be reached via interface IP address 1.1.0.3.” ; [para 0131]: “At step 228, controller 190 sends routing information to router 201, which may include information in the table of FIG. 7.” ; [para 0118]: “The methods, systems, or apparatuses discussed in more detail herein, and particularly below, may help resolve the aforementioned limitation by using addresses non-common to network headers, such as physical IP address. For example, UE identifiers, such as IMSI, may be used.”)
“decode a data packet received via the NIC, the data packet configured for transmission to the first base station; modify the data packet based on the handover indicator, for rerouting to the second base station; and encode the modified data packet for transmission to the second base station via the NIC.” ([para 0114]: “The controller then performs step 670 to configure an OF switch or router for routing the one or more packets towards the active interface IP address (e.g., 1.2.0.3) of the UE that is identified.” ; [para 0029]: “When a handover occurs, a controller (e.g., controller 190) may provide instructions to router 201 to update packets directed to the smart UE 180 via the new cell serving device (e.g., cell 186).” ; [para 0118]: “The methods, systems, or apparatuses discussed in more detail herein, and particularly below, may help resolve the aforementioned limitation by using addresses non-common to network headers, such as physical IP address.”)
Cui does not explicitly disclose the handover is “upcoming”.
However, Thomas discloses the missing feature the handover is “upcoming” ([para 0099]: “On the other hand, performing the preemptive preparation of the handover as just described could also additionally involve sending a schedule 66 such as a copy of schedule 62 from base station 12 to core network 34 such as MME 32 within core network 34 so as to schedule a redirection of packets of one or more communication paths for communication sessions of the user entity 10 over the cellular network 24 and the user entity 10 so that the packets are distributed to each base station of set 64 depending on the respective temporal access interval 60 of the respective base station in set 64.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cui and Thomas, for the indication as disclosed by Cui, to indicate an upcoming handover as disclosed by Thomas. The motivation for doing so is that this would allow redirection to begin at the same time as the handover instead of after, thus preventing packet loss, and thus improving system efficiency. Therefore, it would have been obvious to combine Cui with Thomas to obtain the invention as specified in the instant claim.
Regarding claim 3, Cui in view of Thomas discloses all the features of the parent claim.
Cui further discloses “wherein the handover indicator comprises an identifier of the first base station and an identifier of the second base station.” ([para 0103]: “In step 635, the processor provides an update on a route to a network node (e.g., to a router, a switch or a gateway), wherein the route indicates how to reach the interface IP address of the UE. For example, UE 176 may be reached via interface IP address 1.1.0.1, UE 178 may be reached via interface IP addresses 1.1.0.2 and 3.0.0.2, and UE 180 may be reached via interface IP address 1.1.0.3.” ; [para 0131]: “At step 228, controller 190 sends routing information to router 201, which may include information in the table of FIG. 7.” ; [para 0118]: “The methods, systems, or apparatuses discussed in more detail herein, and particularly below, may help resolve the aforementioned limitation by using addresses non-common to network headers, such as physical IP address. For example, UE identifiers, such as IMSI, may be used.”)
Regarding claim 4, Cui in view of Thomas discloses all the features of the parent claim.
Cui further discloses “modify the data packet to include the identifier of the second base station; and encode the modified data packet for transmission to the second base station using the identifier of the second base station.” ([para 0114]: “The controller then performs step 670 to configure an OF switch or router for routing the one or more packets towards the active interface IP address (e.g., 1.2.0.3) of the UE that is identified.” ; [para 0029]: “When a handover occurs, a controller (e.g., controller 190) may provide instructions to router 201 to update packets directed to the smart UE 180 via the new cell serving device (e.g., cell 186).” ; [para 0118]: “The methods, systems, or apparatuses discussed in more detail herein, and particularly below, may help resolve the aforementioned limitation by using addresses non-common to network headers, such as physical IP address.”)
Regarding claim 11, Cui in view of Eardley disclose all the features of the parent claim.
Cui further discloses “update the data record, based on the handover indicator, to override a routing policy previously configured by a network controller…” ([para 062]: “In a scenario, controller 190 may facilitate a handover by redirecting active device flows from a previous location to a new location and dynamically configuring switching or routing information (e.g., tables) on a switch /router component in order to route user traffic to or from the proper cell(s)/AP(s).”)
“wherein the network controller is a function within a control plane of a software-defined networking (SDN) system” ([para 0026]: “A controller (e.g., controller 190), as described herein, may include any appropriate controller, such as an SDN based controller.” ; [para 0020]: “The conventional control plane procedure may be performed via a control plane protocol, e.g., a 3GPP Non-Access Stratum (3GPP NAS) protocol and General Packet Radio Service (GPRS) Tunneling Protocol--Control plane (GTP-C).”)
Claims 13-14 and 21-22 contain substantially similar subject matter to claims 2-4 and are rejected for similar reasons. 

Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 20180270721 A1) in view of Thomas (US 20190289505 A1) and further in view of Eardley (US 20060101157 A1).
Regarding claim 5, Cui in view of Thomas discloses all the features of the parent claim.
Cui also discloses a relocation table including a UE identifier, an identifier of the first EP, and an identifier of the second EP, however this table is not explicitly disclosed to be at the router ([para 0052]: “Other IP addresses (not necessarily active addresses) may be maintained by a controller… Prior to the handover of UE 180 from cell 182 to cell 186, an address for UE 180 when associated with cell 182 may be 1.1.0.3 (416, 436), an address for UE 180 when associated with cell 186 may be 1.2.0.3 (418, 436), and an address for UE 180 when associated with access point 184 may be 3.0.0.3 (420, 436).”)
Cui does not explicitly disclose “update a data record stored in the memory, based on the handover indication, the data record including an identifier of the UE, an identifier of the first base station, and an identifier of the second base station; and modify the data packet, based on the data record, for rerouting to the second base station”
However, Eardley discloses the missing feature “update a data record stored in the memory, based on the handover indication, the data record including an identifier of the UE, an identifier of the first base station, and an identifier of the second base station; and modify the data packet, based on the data record, for rerouting to the second base station” ([para 0060]: “FIG. 2 illustrates schematically an example of a routing protocol data table which may be held in a router in accordance with this embodiment.” ; [para 0089]: “Referring now to FIG. 6, node ER3 in turn adds a secondary height of (-1,0,0,2,i):S to its routing protocol data table, transmits an advertisement of this new secondary height to its neighbours (i.e. nodes IR2, IR3 and BS3), updates its next hop forwarding table and forwards the SR packet to node IR2.”))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cui, Thomas, and Eardley, for the router as disclosed by Cui, to have a table including an identifier for the UE and both EPs as disclosed by Eardley. The motivation for having such a table at a router is that it allows the router to transmit packets to both end points during handover, thereby preventing packets from being failed to be received, hence enhancing service quality. Therefore, it would have been obvious to combine Cui with Thomas and Eardley to obtain the invention as specified in the instant claim.
Regarding claim 6, Cui in view of Thomas and Eardley disclose all the features of the parent claim.
Cui further discloses “decode handover prediction information including an indication of a predicted future geographic location of the UE; and update the data record based on the handover prediction information.” ([para 0131]: “At step 228, controller 190 sends routing information to router 201, which may include information in the table of FIG. 7.” Note that Fig. 7 includes an identifier of the active EP.)

Claim(s) 7, 8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 20180270721 A1) in view of Thomas (US 20190289505 A1), Eardley (US 20060101157 A1), and further in view of Leroux (US 20160323715 A1). 
Regarding claim 7, Cui in view of Thomas and Eardley disclose all the features of the parent claim.
Cui in view of Thomas and Eardley does not explicitly disclose “wherein the handover prediction information originates from a network entity or the UE, wherein the network entity is one of a link quality prediction (LQP) server or a radio access network (RAN) node.”
However, Leroux discloses the missing feature “wherein the handover prediction information originates from a network entity or the UE, wherein the network entity is one of a link quality prediction (LQP) server or a radio access network (RAN) node.” ([para 0056]: “The RSC may receive the information (or a portion thereof) (the mobility information and the position information) from RSUs connected to the RSC.” ; [para 0041]: “The RSUs may be distributed antenna, remote radio heads, femtocells, picocells, and the like.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cui, Thomas, Eardley, and Leroux for the router as disclosed by Cui, to receive handover prediction information from RAN nodes as disclosed by Leroux. The motivation for receiving the handover prediction information from RAN nodes is that they are able to obtain accurate information that would be relevant to handover, and hence allow the handover prediction to be performed accurately, thereby enhancing service quality. Therefore, it would have been obvious to combine Cui with Thomas, Eardley, and Leroux to obtain the invention as specified in the instant claim.
Regarding claim 8, Cui in view of Thomas and Eardley disclose all the features of the parent claim.
Cui in view of Thomas and Eardley does not explicitly disclose “wherein the handover prediction information further includes one or more indications of a bandwidth parameter, a latency parameter, a transmission power parameter, or a bit-error-rate parameter, associated with the UE.”
However, Leroux discloses the missing feature “wherein the handover prediction information further includes one or more indications of a bandwidth parameter, a latency parameter, a transmission power parameter, or a bit-error-rate parameter, associated with the UE.” ([para 0045]: “According to an example embodiment, a coordinator, referred to hereinafter as a RSC, for example, may examine a combination of mobility information for a subscriber and other mobility-related information (such as network topology, mobility information of other subscribers (served by the same RSC and/or other RSCs), topology information of a physical path used by the subscriber, historical information, time of day, accident or incident information, weather information, communications system status information (such as buffer status information, arrival rates, latencies, and the like), and the like), and position information (such as location information) associated with a subscriber to determine which RSU(s) should be receiving packets intended for the subscriber, and at what time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cui, Thomas, Eardley, and Leroux for the router as disclosed by Cui, to predict handover based on latencies as disclosed by Leroux. The motivation for predicting handover based on latencies is that it takes into account what the optimum handover for the device would be, thereby increasing accuracy and hence improving service quality. Therefore, it would have been obvious to combine Cui with Eardley, Thomas, and Leroux to obtain the invention as specified in the instant claim.

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui (US 20180270721 A1) in view of Thomas (US 20190289505 A1), Eardley (US 20060101157 A1), Leroux (US 20160323715 A1), and further in view of Yan (US 20160234738 A1).
Regarding claim 9, Cui in view of Thomas, Eardley, and Leroux disclose all the features of the parent claim.
Cui in view of Thomas, Eardley, and Leroux do not explicitly disclose “wherein the processing circuitry is configured to: discard at least one of the identifier of the UE identifier, the identifier of the first base station, and the identifier of the second base station from the data record after a threshold period.” 
However, Yan disclose the missing feature “wherein the processing circuitry is configured to: discard at least one of the identifier of the UE identifier, the identifier of the first base station, and the identifier of the second base station from the data record after a threshold period.” ([para 0041]: “When TTL expires, but the proxy has not received a notification message about successful handover from the new access router AR, the proxy predicts that the switch did not happen, deletes the state table, and discontinues transmitting data as a proxy.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cui, Thomas, Eardley, Leroux, and Yan for the router as disclosed by Cui, to drop table entries after a time period as disclosed by Yan. The motivation for dropping entries after a time period is that if a handover is not confirmed in that period it may indicate that the predicted handover was not successful resulting in continuing to transmit as if the handover did occur being a waste of resources, and hence dropping said entries from the table results in increased system efficiency. Therefore, it would have been obvious to combine Cui with Thomas, Eardley, Leroux, and Yan to obtain the invention as specified in the instant claim.
Regarding claim 10, Cui in view of Thomas, Eardley, and Leroux disclose all the features of the parent claim.
Cui in view of Thomas, Eardley, and Leroux do not explicitly disclose “wherein the threshold period is an expiration time, wherein the handover prediction information includes an indication of the expiration time, and wherein the processing circuitry is configured to: overwrite at least one of the UE identifier, the identifier of the first base station, or the identifier of the second base station after the expiration time elapses.” 
However, Yan disclose the missing feature “wherein the threshold period is an expiration time, wherein the handover prediction information includes an indication of the expiration time, and wherein the processing circuitry is configured to: overwrite at least one of the UE identifier, the identifier of the first base station, or the identifier of the second base station after the expiration time elapses.” ([para 0041]: “When TTL expires, but the proxy has not received a notification message about successful handover from the new access router AR, the proxy predicts that the switch did not happen, deletes the state table, and discontinues transmitting data as a proxy.” ; [para 0038]: “Subsequently, AR1 sends a probe message along the reverse path from AR1 to the publisher to find the proxy for this handover. The probe message contains information about the path from the publisher to the target AR2.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Cui, Thomas, Eardley, Leroux, and Yan for the router as disclosed by Cui, to drop table entries after a time period as disclosed by Yan. The motivation for dropping entries after a time period is that if a handover is not confirmed in that period it may indicate that the predicted handover was not successful resulting in continuing to transmit as if the handover did occur being a waste of resources, and hence dropping said entries from the table results in increased system efficiency. Therefore, it would have been obvious to combine Cui with Thomas, Eardley, Leroux, and Yan to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, of the closest prior arts Cui in view of Thomas and Eardley disclose all the features of the parent claim as discussed above. However, Cui in view of Thomas and Eardley do not disclose “wherein the data record further comprises a link quality prediction for a communication link associated with the UE.” Other references, such as Axelsson (US 20070274268 A1) in paragraph 93 disclose the usage of a data record used for routing as in the instant claim in predicting link quality, however these references too do not disclose that the link quality prediction is stored in the data record. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 12 obvious, over any of the prior art of record, alone or in combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412